Tne Supreme Court affirmed the decree of the Common Pleas on May 25, 1885, in the following opinion:
Per Curiam.
The Court below was clearly right, in dismissing the plaintiffs’ bill. The alléged arrangement between John L. Lewis and his son, Thomas S. Lewis, no matter how clearly proved is directly within the statute of frauds; the agreement not *38having boon reduced to writing and signed, while the learned Master finds as a fact that the heirs of John L. Lewis did not make parol partition between themselves. The most the evidence discloses is, that after the death of John L. Lewis, some of the heirs endeavored to enforce or carry out the attorneys’ oral arrangement between the decedent and his son, Thomas Si Lewis. There was no change of possession under this alleged parol partition; on the contrary, the possession continued as it was before it was made. We will not disturb the findings of a Master upon questions of fact unless clear error is pointed out, and this has not been done in this case.
The decree is affirmed and the appeal dismissed at the costs of the appellants.